DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim 20 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 Claim 20  is directed to "a computer-readable storage medium  storing instructions…..”
A machine readable medium or Computer readable media (CRM), under the broadest reasonable interpretation (BRI), will cover an ineligible signal per se, unless defined otherwise in the application as filed.  As the Specification is silent, the BRI of a CRM and computer readable storage media  (CRSM) in view of the state of the art covers as signal per se. Thus in this case, a claim to a CRM or CRSM is ineligible unless amended to avoid the signal embodiment.
 However, signal is not patentable subject matter under 35 U.S.C. 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-2, 5-6, 7-8, 10-11, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al. (USP 9523984)  in view of Baeuerle (USP 2002/0035428) in view of  Ito  et al. (USP 6,957,128) in view of Mizutani et al. (USP 2012/0109464). 	As Per  Claim 1, Herbach et al. ( Herbach)  teaches,  a method for controlling an unmanned vehicle ( via computing device 111, sensor system 104, control system 106 propulsion system 102, peripherals 108, Fig.1), comprising: receiving control messages transmitted by at least two automatic driving physical 5apparatuses, (via computing device 111 receiving information from sensors ( 126, 128,130,132,136 etc. Fig.1), col.5, lines 43-59, col.8, lines 7- 55); and that the device for controlling an unmanned vehicle performs driving control 10on the unmanned vehicle according to the optimal control message. ( via computing device controlling the vehicle operation , col.1, lines 35-40, col.2, line 23-38).
wever, Herbach does not explicitly teach, wherein the control messages comprise indication information; determining an optimal control message according to the indication information in each of the control messages; and transmitting the optimal control message to a device for controlling an unmanned vehicle.
In a related field of Art, Baeuerle teaches, a system and  method of initializing the system for open/closed-loop control of the operational sequences of a motor vehicle, wherein the control messages comprise indication information (via a control 1 is being connected with sensors (sensor 1…sensor x) having identifiers [0012], [0028][0029], [0032], Figs.1-3). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Herbach and Baeuerle  before him at the time filing, to modify the systems of Herbach, to include the open/close - loop control  teachings ( the controller and sensors)  of   Baeuerle   and configure with the system of Herbach in order to the computing system of Herbach getting sensors information along with sensor identifier.
 Motivation to combine the two teachings is,  to achieve sensor operability status (when receiving sensor data) by identifying the sensor through identifiers (i.e., vehicle malfunction detection, enhance  vehicle safety).
However,  Herbach in view of  Baeuerle does not explicitly teach, determining an optimal control message according to the indication information in each of the control messages; and transmitting the optimal control message to a device for controlling an unmanned vehicle.   	In a related field of Art, Ito et al. ( Ito) teaches a message management system (MMS 11) shown in FIG. 1.The MMN 11 being mounted on a vehicle and being coupled col.12, lines 24-col. 13, lines 40; col.13, line 60—col.17, line 35, Figs. 1-7; col.7, lines 50-65, col.8, line 14-45).
Also in a related field of Art, Mizutani et al. (Mizutani) teaches, momentum control apparatus, wherein, control apparatus (lateral momentum control apparatus 40, being configured with other driving assistance application 50, Dynamic yaw control (DYC) actuator 32, rear steering actuator 20, front steering actuator 14, etc. [[0024], [0027], [0028], [0029], [0030], [0036][0044] and determining priority order for the actuators [0045], Figs. 1-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Herbach and Ito and Mizutani  before him at the time filing, to modify the systems of Herbach, to include the  vehicle information processing teachings (MMS 11 system) of Ito and momentum control teachings ( momentum control apparatus) of Mizutani and configure with the system of Herbach in order to controller receiving  sensor information with priority and assigning priority to vehicle apparatus to execute vehicle operation based on priority order. Motivation to combine the two teachings is,  autonomous vehicle control based on priority order of sensor information  (i.e., enhanced  vehicle operation).
As per Claim 2, Herbach as modified by Baeuerle, Ito and Mizutani  teaches the limitation of Claim 1. However, Herbach, in view of Baeuerle, Ito and Mizutani  teaches, wherein the indication information is an automatic driving physical apparatus identifier  (Baeuerle : (via a control 1 is being connected with sensors (sensor 1…sensor x) having identifiers [0012], [0028][0029], [0032], Figs.1-3); and the determining an col.12, lines 24-col. 13, lines 40; col.13, line 60—col.17, line 35, Figs. 1-7; col.7, lines 50-65, col.8, line 14-45) and  Mizutani : [[0024], [0027], [0028], [0029], [0030], [0036][0044] and determining priority order for the actuators, DYC actuator having highest priority [0045], Figs. 1-5).
As per Claim 5, Herbach as modified by Baeuerle,  Ito and Mizutani  teaches the limitation of Claim 1. However, Herbach,  in view of Baeuerle, Ito and Mizutani  further teaches, wherein when message contents of the control messages are different, after transmitting the optimal control message to the device for controlling an unmanned vehicle, the method further comprises:  15sorting each of the control messages according to the indication information in each of the control messages, to obtain a message list, wherein the message list comprises the control messages sorted by priorities from high to low; and transmitting, to the device for controlling an unmanned vehicle, the control messages except the optimal control message in the message list, in order of the priorities 20from high to low, every preset time period.  (Mizutani :via determining priority order for the actuators, DYC actuator having highest priority [0045], Figs. 1-5, also see  [[0024], [0027], [0028], [0029], [0030], [0036][0044]). And Herbach  : (via computing device controlling the vehicle operation , col.1, lines 35-40, col.2, line 23-38).
As per Claim 6, Herbach as modified by Baeuerle,  Ito and Mizutani  teaches the limitation of Claim 1. However, Herbach,  in view of Baeuerle, Ito and Mizutani   teaches , wherein the receiving control messages transmitted by at least two automatic driving physical apparatuses comprises: receiving the control messages transmitted by the at least two automatic driving 25physical apparatuses within a time window.  (Mizutani : via DYC actuator 32, front steering actuator 14 etc. [0045], Figs. 1-5, also see  [[0024], [0027], [0028], [0029], [0030], [0036][0044]).
As per Claim 7, Herbach as modified by Baeuerle,  Ito and Mizutani  teaches the limitation of Claim 1. However, Herbach,  in view of Baeuerle,  Ito and Mizutani teaches, wherein the transmitting the optimal control message to a device for controlling an unmanned vehicle, so that the device for controlling an unmanned vehicle performs driving control on the unmanned vehicle according to the optimal control message, comprises:  5converting the optimal control message into a control signal; and transmitting the control signal to the device for controlling an unmanned vehicle, so that the device for controlling an unmanned vehicle performs driving control on the unmanned vehicle according to the control signal, (Mizutani : Control signals are outputted from this control apparatus to a control target such as an actuator. The lateral momentum of the vehicle is controlled as a result of actuation of the actuator controlled on the basis of the control signals., [0003], [0029]).
As per Claim 8, Herbach as modified by Baeuerle,  Ito and Mizutani  teaches the limitation of Claim 1. However, Herbach,  in view of Baeuerle, Ito and Mizutani teaches  a brake device, and an automatic driving control device for the unmanned vehicle , (Mizutani : [via determining priority order for the actuators, DYC actuator having highest priority [0045], also see  [0024], [0027], [0028], [0029], [0030], [0036][0044] Figs. 1-5).
10   
Claim 10  is being rejected using the same rationale as claim 1.
Claim 11 is being rejected using the same rationale as claim 2.
Claim 14 is being rejected using the same rationale as claim 5.
Claim 15 is being rejected using the same rationale as claim 6.
Claim 16 is being rejected using the same rationale as claim 7.
Claim 17 is being rejected using the same rationale as claim 8.
Claim 19  is being rejected using the same rationale as claim 1.
Claim 20 is being rejected using the same rationale as claim 1.

6.	Claims 3 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al. (USP 9523984)  in view of Baeuerle (USP 2002/0035428) in view of  Ito  et al. ( USP 6,957,128) in view of Mizutani et al. (USP 2012/0109464) in view of  Zhao et al. (CN 108445798A).
As per Claim 3, Herbach as modified by Baeuerle,  Ito and Mizutani  teaches the limitation of Claim 1. However, Herbach,  in view of Baeuerle,  Ito and Mizutani teaches,   determining an optimal control message ( priority)  according to the indication information 25in each of the control messages, Ito : (col.12, lines 24-col. 13, lines 40; col.13, line 60—col.17, line 35, Figs. 1-7; col.7, lines 50-65, col.8, line 14-45) and determining a control message transmitted by the automatic driving physical apparatus with the best working state as the optimal control message, (Mizutani : [[0024], [0027], [0028], [0029], [0030], [0036][0044] and determining priority order for the actuators, DYC actuator having highest priority [0045], Figs. 1-5).
However, Herbach  in view of Ito and Mizutani  does not explicitly teach, wherein the indication information is working state information of the automatic driving physical apparatuses; and determining an automatic driving physical apparatus with a best working state 30according to the working state information of each of the automatic driving physical apparatuses;.
In a related field of Art, Zhao et al. (Zhao) teaches, a combine harvester online monitoring system comprising a data acquisition module, a data transmission module, a field bus, a fault diagnosis module, a data concentrator and a server. The fault diagnosis module detects the working state of each sensor and sends the state information of each sensor to the data concentrator.(Abstract).
It would have been obvious to one of ordinary skill in the art, having the teachings of Herbach and Zhao before him at the time filing, to modify the systems of Herbach, to include the systems ( the fault diagnosis module) as taught by Zhao to detect working state of all sensors, sending message of high priority of sensors having the best working state to the controller to control vehicle operation. Motivation to combine the two teachings is,  autonomous vehicle control based on priority order of sensor information  (i.e., enhanced  vehicle operation).

Claim 12 is being rejected using the same rationale as claim 3.
 
7.	Claims 4 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al. (USP 9523984)  in view of Baeuerle (USP 2002/0035428) in view of  Ito  et al. ( USP 6,957,128) in view of Mizutani et al. (USP 2012/0109464) in view of Arnold (USP 2003/0224729). 
As per Claim 4, Herbach as modified by Baeuerle, Ito and Mizutani  teaches the limitation of Claim 1. However, Herbach,  in view of Baeuerle,  Ito and Mizutani does not explicitly teach, performing a discard process on all the control messages except the optimal control 10message.  
 	In a related field of Art, Arnold teaches, Interference resistant wireless sensor and control system, wherein controller 1000 receiving sensor data, and checking redundant data using 1016 function. If  Redundant data or redundant data packets have been received, the controller 1000 discards or disregards the redundant information, which need not be processed by the central data processing unit.([0076], also see [0043], [0063-0064], [0073], [0077], Figs. 5, 16).
 It would have been obvious to one of ordinary skill in the art, having the teachings of Herbach and Arnold before him at the time filing, to modify the systems of Herbach, to include the controller of Arnold  in order to, after receiving all sensor data, detecting redundant data received,  and discarding or disregarding the redundant data  and sending only high priority data to controller for  vehicle operation. Motivation to combine the two teachings is, freeing memory space in memory ( i.e., high efficiency in computation).

Claim 13 is being rejected using the same rationale as claim 4.

8.	Claims 9 and 18 are  rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al. (USP 9523984)  in view of Baeuerle (USP 2002/0035428) in view of  Ito  et al. ( USP 6,957,128) in view of Mizutani et al. (USP 2012/0109464)  in view of Petroski et al. (USP 9746352) .
As per Claim 9, Herbach as modified by Baeuerle,  Ito and Mizutani  teaches the limitation of Claim 1. However, Herbach,  in view of Baeuerle,  Ito and Mizutani  does not explicitly teach, wherein a format of the control messages is any one of the following: a hypertext transfer protocol (HTTP) message, a transmission control protocol (TCP) message, an internet protocol (IP) message, an address resolution protocol (ARP) message, a packet internet groper (PING) message, and a controller area network (CAN) 20message.  15 
In a related field of art, Petroski  et al. ( Petroski) teaches, a vehicular system controller 10,   receiving   data from sensors (102, 104) , (col.4, line 33 to col.5, line 46), and   using  an arbitrary number of transmission agents 110, for using   HTTP (Hypertext Transfer Protocol)” for transferring data, [col.8, lines 29-45), Fig.4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Herbach and Petroski before him at the time filing, to modify the systems of Herbach, to include the teachings of Petroski ( HTTP protocol) for transmitting data to other controller. Motivation to combine the two teachings is,  ease of data delivery.
 
Claim 18 is being rejected using the same rationale as claim 9.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663